Order entered May 16, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00784-CR

                       RUBEN LABRADA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-75816-V

                                   ORDER

      Before the Court is appellant’s May 10, 2022 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by June 10, 2022.




                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE